TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-14-00477-CR



                                    Clemente Suarez, Appellant

                                                   v.

                                    The State of Texas, Appellee


   FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 51ST JUDICIAL DISTRICT
      NO. CR92-0713-A, HONORABLE BARBARA L. WALTHER, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellant Clemente Suarez, appearing pro se, seeks to appeal from the trial court’s

denial of his motion for judgment nunc pro tunc.1 In criminal cases, unless expressly authorized

by statute, appellate courts only have jurisdiction to review final judgments. Apolinar v. State,

820 S.W.2d 792, 794 (Tex. Crim. App. 1991); see Tex. Code Crim. Proc. art. 44.02 (“A defendant

in any criminal action has the right of appeal under the rules hereinafter prescribed . . . .”). An order

denying a motion for judgment nunc pro tunc is not a final, appealable order. See Abbott v. State,

271 S.W.3d 694, 697 (Tex. Crim. App. 2008) (no jurisdiction over appeal of post-judgment order

denying time-credit motion); Deshotel v. State, No. 14-13-01093-CR, 2014 WL 51438, at *2




        1
        Suarez was convicted of murder in 1993, and this Court affirmed that conviction on direct
appeal. See Suarez v. State, No. 03-93-00545-CR (Tex. App.—Austin Oct. 19, 1994, pet. ref’d)
(mem. op.) available at http://www.search.txcourts.gov/Case.aspx?cn=03-93-00545-CR.
(Tex. App.—Houston [14th Dist.] Jan. 7, 2014, no pet.) (mem. op., not designated for publication)

(no appellate jurisdiction over denial of motion for judgment nunc pro tunc); Castor v. State,

205 S.W.3d 666, 667 (Tex. App.—Waco 2006, no pet.) (same). Nor does the denial create a right

to an interlocutory appeal. Castor, 205 S.W.3d at 667. Accordingly, we dismiss this appeal for want

of jurisdiction. See Tex. R. App. P. 43.2(f).



                                                __________________________________________

                                                Scott K. Field, Justice

Before Justices Puryear, Pemberton, and Field

Dismissed for Want of Jurisdiction

Filed: September 25, 2014

Do Not Publish




                                                   2